Date: February 6, 2008 Media Contact: Michael Kinney 732-938-1031 mkinney@njresources.com Investor Contact: Dennis Puma 732-938-1229 dpuma@njresources.com NEW JERSEY RESOURCES REPORTS FIRST-QUARTER EARNINGS FOR FISCAL 2008 Ÿ First-quarter fiscal 2008 earnings of $1.09 per basic share Ÿ Net financial earnings increase to $1.31 per basic share from $1.01 per basic share Ÿ Fiscal 2008 net financial earnings guidance increased to $3.25 to $3.35 per basic share WALL, N.J. – New Jersey Resources (NYSE: NJR) today reported a 2.8 percent increase in earnings for the first quarter of fiscal 2008. For the 3-month period ended December 31, 2007, earnings were $30.2 million, or $1.09 per basic share, versus $29.4 million, or $1.06 per basic share, last year. Net financial earnings, a financial measure not calculated in accordance with the generally accepted accounting principles (GAAP) of the United States as discussed below, rose to $36.3 million, or $1.31 per basic share, versus $28.1 million, or $1.01 per basic share, in the same period last year. Fiscal 2007 amounts have been restated to reflect a change in accounting for certain derivative financial instruments. For a more detailed discussion, please refer to NJR’s fiscal 2007 annual report on Form 10-K. “From a financial perspective, fiscal 2008 is off to a strong start,” said Laurence M. Downes, chairman and CEO of NJR. “We remain focused on our commitment to growth at all of our businesses as well as our ongoing efforts to promote conservation and energy efficiency to our utility customers through Conserve to Preserve.” Management believes that net financial earnings, which exclude unrealized gains or losses on derivative instruments related to the company’s unregulated subsidiaries and certain realized gains and losses on derivative instruments related to natural gas that has been placed into storage at NJR Energy Services (NJRES), are reflective of NJR’s operations, provide transparency to investors and enable period-to-period comparability of financial performance. For further discussion of this financial measure, as well as reconciliation to the most comparable GAAP measure, please see the explanation below under “Additional Non-GAAP Financial Information.” On January 22, 2008, the board of directors of NJR approved a three-for-two stock split and a 5 percent dividend increase to the quarterly dividend. Shareowners of record at the close of business on February 8, 2008 will receive one additional share of NJR stock for every two shares of common stock owned as of that date. The new shares resulting from the split will be distributed following the close of business on March 3, 2008. NJR will commence trading at its split-adjusted price on March 4, 2008. The quarterly dividend will increase for the second time this year from its current level of $0.40 to $0.42, on a pre-split basis. The resulting new quarterly rate of $0.28, on a post-split basis, will be payable on April 1, 2008, to shareowners of record on March 14, 2008. -more- Page2 of 11 NEW JERSEY RESOURCES REPORTS FIRST-QUARTER EARNINGS FOR FISCAL 2008 Financial and operating highlights at NJR’s subsidiaries include: Ÿ New Jersey Natural Gas Earnings at New Jersey Natural Gas (NJNG), NJR’s utility subsidiary, were $16.7 million in the first quarter of fiscal 2008, declining from $19.9 million in the same period last year. The decrease was due primarily to lower utility gross margin from incentive-based programs and higher operation and maintenance expense. In November, NJNG filed a request with the New Jersey Board of Public Utilities (BPU) seeking an increase of $58.4 million to its base rates, which cover the cost of constructing, operating and maintaining its infrastructure. Based on the typical review for a base rate case, any increase is unlikely to affect earnings in fiscal 2008. Weather during the 3-month period ended December 31, 2007 was 8.2 percent warmer than normal and 13.4 percent colder than last year. However, the impact of weather is significantly offset by the Conservation Incentive Program (CIP), which is designed to normalize year-to-year fluctuations on both NJNG’s gross margin and customers’ bills that may result from changing weather and usage patterns. A total of $6.1 million of utility gross margin was accrued during the first quarter of fiscal 2008 under the CIP. Included in the CIP accrual was $2.9 million associated with the warmer-than-normal weather and $3.2 million associated with non-weather factors. However, customers will realize annual savings of $10.6 million in fixed-cost reductions and commodity cost savings of approximately $13 million during the first quarter of fiscal 2008. “Normal” weather is based on 20-year average temperatures as calculated based on three reference areas representative of NJNG’s service territory. Other BPU-approved incentive programs allow NJNG to share utility gross margin earned with customers and shareowners according to utility gross margin-sharing formulas. These include off-system sales, capacity release, storage optimization and financial risk management programs. During the first quarter of fiscal 2008, sales and utility gross margin from these incentive programs totaled 9.7 billion cubic feet (Bcf) and $1.4 million, compared with 10.6 Bcf and $3.2 million for the same period last year. The decrease is due primarily to opportunities that existed in the prior year to generate gross margin from the storage incentive program that did not exist this year. To date, customers have saved approximately $346 million since the programs’ inception in 1992. The utility added 1,723 new customers during the first quarter, of which 43 percent converted from other fuels. NJNG expects to achieve a new customer growth rate of approximately 1.6 to 1.8 percent in fiscal 2008. Operation and maintenance expense increased $3.6 million due primarily to higher compensation costs associated with an increase in the number of employees and annualwage increases. Ÿ NJR Energy Services NJRES, NJR’s wholesale energy services subsidiary, earned $13.2 million in the 3-month period ended December 31, 2007, compared with $11.5 million last year. This increase was primarily driven by higher gross margin of $25.7 million in the first quarter of fiscal 2008 compared with $24.8 million in the prior year. Financial margin, a non-GAAP performance measure, was $35.8 million for the 3-month period ended December 31, 2007 compared with $18.1 million in the same period last year. Alternatively, NJRES’ operating results are analyzed utilizing financial margin, a non-GAAP financial measure, which NJR calculates by excluding from gross margin the impact of unrealized gains or losses from derivative instruments and certain realized gains or losses from derivative instruments that are designed to economically protect natural gas that has been purchased and stored, but has yet to be sold. Management believes that financial margin better reflects the economic performance of NJRES prior to the actual settlement of certain forecasted transactions and related derivative instruments. By using financial margin, along with the aforementioned net financial earnings, NJR’s management reviews the results of operations without the volatility of certain forecasted transactions and related derivative instruments to measure the economic impact of its businesses. -more- Page3 of 11 NEW JERSEY RESOURCES REPORTS FIRST-QUARTER EARNINGS FOR FISCAL 2008 Financial margin increased by $17.7 million due primarily to increased transportation assets in the Northeast region. This additional transportation capacity allowed NJRES to transport greater volumes of natural gas to this region. Additionally, temperatures in both the Northeast and Mid-Continent regions of the United States were colder during the first quarter of fiscal 2008 compared to the same period last year. This created the opportunity to transact around existing natural gas storage and transportation assets to increase financial margin and enabled NJRES to take advantage of the higher demand for natural gas in those areas. Ÿ Retail and Other Retail and Other consists of NJR Home Services, which provides service, sales and installation of appliances to over 143,000 customers and Commercial Realty
